Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  127453(8)                                                                                            Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  In re:                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  HON. MICHAEL J. HALEY,
  Judge, 86th District Court
  BEFORE THE JUDICIAL TENURE COMMISSION
                                                                    SC: 127453
                                                                    Formal Complaint No. 77

  _________________________________________/


        On order of the Court, the Judicial Tenure Commission’s motion to strike
  respondent’s Appendix is considered, and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2005                    _________________________________________
           p1208                                                               Clerk